Order unanimously reversed without costs and petition dismissed. Memorandum: Strict compliance with Election Law § 6-132 is required where issues of the content of the petition are involved (see, Matter of Hutson v Bass, 54 NY2d 772, 774). There was not strict compliance here because the designee’s name written on the petition as circulated was similar, but not identical, to the name of the candidate (see, Matter of Ryan v Board of Elections, 53 NY2d 515; Tsakos v Erie County Bd. of Elections, 83 AD2d 983, lv denied 54 NY2d 604). (Appeals from order of Supreme Court, Erie County, Wolf, J.—Election Law.) Present —Callahan, J. P., Green, Pine, Balio and Lawton, JJ. (Order entered Aug. 21, 1986.)